Citation Nr: 0214016	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  00-08 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.  

2.  Entitlement to service connection for a claimed right leg 
disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1969 to 
February 1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1999 rating 
decision by the RO.  

The Board remanded case to the RO in April 2001 for 
additional development of the record.  



FINDINGS OF FACT

1.  All identified relevant evidence and information 
necessary for equitable disposition of the appeal has been 
obtained.  

2.  The veteran is shown to have sustained an acute and 
transitory right ankle sprain and strain of the lumbar 
muscles in service that resolved without residual disability.  

3.  The veteran initially demonstrated low back disc disease 
and arachnoiditis many years after his active service.  

4.  The currently demonstrated low back disability is not 
shown to be due to an injury that the veteran suffered in 
August 1970 or other event during service.  

5.  The veteran currently is not shown to have right leg 
disability that was caused by any injury or incident in 
service.  



CONCLUSIONS OF LAW

1.  The veteran's low back disability manifested by disc 
disease and arachnoiditis is not due to disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).  

2.  The veteran is not shown to have a right leg disability 
that was due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease, resulting in disability, was 
incurred coincident with service in the Armed Forces or if 
preexisting such service was aggravated therein.  38 C.F.R. § 
3.303(a).  

A careful review of the veteran's service medical records 
shows that he was treated for low back and right ankle 
injuries while on active duty.  

Specifically, in April 1969, the veteran was noted to have 
had a right ankle sprain.  Reportedly, the veteran was 
injured playing basketball.  X-ray examination of his right 
foot was negative for fracture.  He was placed in a short leg 
walking cast and issued crutches.  Four days later, the cast 
was removed; the veteran was noted to be doing well with no 
pain or tenderness.  

A June 1969 service medical note shows that the veteran 
continued to report having mild discomfort of the right 
ankle.  His range of motion was within normal limits, and 
there was no edema.  X-ray studies were negative.  The 
impression was that of a healing sprain.  

In August 1970, the veteran was treated after he sustained a 
strain of the lumbar muscles when a vehicle in which he was a 
passenger stopped abruptly and a board struck him on the 
back.  

However, the separation examination in December 1970 
identified no low back or right leg complaints or findings.  

Subsequently received VA hospital records first reflect that 
the veteran was admitted in June 1995 for surgery consisting 
of a lumbar diskectomy at L5-S1 and L4-5, L5-S1 laminectomies 
following several months of progressive right leg pain of 
insidious onset.  

In a November 1998 statement, a private physician reported 
that he had reviewed the veteran's service medical records 
and found that the veteran had been treated in service for 
sciatica in 1970.  The physician concluded that the veteran's 
current L4-L5 disc protrusion and radiculopathy were directly 
related to his military service.  

When this case was previously before the Board, the veteran's 
treatment records from this physician had not been associated 
with the claims folder.  The claim was remanded to obtain 
this evidence and to have the physician identity to which 
service medical record he was referring in his November 1998 
statement.  

A lay statement was received in December 1998 from the 
veteran's mother who reported that the veteran had been 
suffering from back and leg problems for years.  

On VA neurological examination in August 1999, the veteran 
reported having a history of having back and right leg 
injuries in service in 1970 when he fell down a flight of 
stairs.  He stated that his entire right lower extremity was 
casted.  Reportedly, he was transferred to the unit police 
after his accident and was able to complete his tour of duty 
with a regular discharge.  

The veteran described having back pain extending into the 
right leg with exacerbations requiring bed rest.  It also was 
noted that the veteran had been diagnosed with herpes zoster 
in 1995 and developed post-herpetic neuralgia.  

An April 1995 electromyogram (EMG) was reviewed and 
interpreted to show severe right L5-S1 radiculopathy with 
denervation and right common peroneal neuropathy.  A November 
1995 magnetic resonance image (MRI) noted a question of 
arachnoiditis with clumping of the nerve roots on the right 
at L5-S1 and degenerative joint disease from T-10 through S-
5.  

On examination, the lumbar lordosis was noted to be 
flattened.  There was no movement in any direction with 
limited range of motion by pain and stiffness and marked 
tenderness in the paraspinal muscles.  The diagnostic 
impression was that of right L5- S1 radiculopathy, right 
common peroneal neuropathy and post- herpetic neuralgia.  

The veteran's treatment records were obtained and associated 
with the claims file. Additional clinical notes reveal that 
the veteran had reportedly been involved in motor vehicle 
accidents in July 1995 and in March 1999.  

Another letter, dated in May 2002, from the private physician 
shows that the veteran had been treated for his "service-
connected" low back condition and that it was causing right 
leg disorders.  

The veteran was afforded another VA examination in May 2002 
when a VA examiner obtained a medical history from the 
veteran, conducted an examination, and reviewed the veteran's 
folder.  

The VA examiner noted that the asserted opinion in the 
November 1988 letter from the private physician, but also 
indicated that the date of October 1970 did not correspond to 
any record in the veteran's service medical records.  

The VA examiner next reviewed the veteran's medical records 
and observed that the veteran had suffered back and ankle 
injuries in service and that there had been no follow up 
treatment.  

The VA examiner also noted a 1969 ankle injury, but added 
that the veteran had no back complaints from this episode.  
The examiner found that the veteran's separation physical in 
April 1971 did not show any back-related abnormalities.  The 
examiner then reviewed the veteran's interval history showing 
that he had had a laminectomy in 1995.  The examiner reviewed 
the current medical records.  

The VA examiner found that the nature of the veteran's 
current back and right lower extremity disorders included 
that of arachnoiditis, clumping of the nerve roots at L5-S1 
and status post laminectomy and that the likely etiology was 
disc disease.  

Specifically, to the issue at hand, the VA examiner found 
that, in her opinion, the veteran had had a lumbosacral 
strain in service, associated with a trauma, but that it had 
resolved.  Because there was no follow up in the record, the 
examiner opined that she could not relate this in-service 
incident with a current back disorder, because of the long 
interval of time without records to relate the injury to the 
current disorder.  

The VA examiner added, in essence, that, as the veteran's got 
older, a disc problem would not necessarily be related to 
trauma.  

The Board finds this 2001 VA medical opinion to be 
particularly probative.  It is thorough, detailed, 
comprehensive, and specifically speaks to the issues at hand 
in the instant case.  

In contrast, the opinion from the private physician was 
limited in details and offered no supporting rationale or 
documentation.  It is pertinent to note in this regard that 
no medical records have been submitted to show that the 
veteran had been treated for low back manifestations in 
October 1970 during service.  

Thus, after a careful review of the record, the Board 
determines that the preponderance of the evidence is against 
the claim of service connection for a low back disorder; 
thus, the benefit of the doubt rule is not for application, 
and the claim must be denied.  

In addition, the Board notes that the 2001 VA examiner opined 
that the veteran's foot pain was probably post-herpetic 
neuralgia and was not related to the veteran's military 
service.  The VA examiner added that it was her opinion that 
there was also a large psychogenic component to the problem.  

Although the private examiner related the right leg problems 
to the low back disc disease, the Board has determined, as 
discussed hereinabove, that the low back disc disease was not 
related to service.  

The Board has considered the lay opinion from the veteran's 
mother; however, it is not probative as to the medical issue 
in this case, as she has not demonstrated that she has any 
medical expertise with which to provide a medical opinion in 
the instant case.  

Additionally, the Board finds the opinion of the 2001 VA 
examiner to be probative to the extent that it found that a 
right lower extremity problem manifested by foot pain due 
post-herpetic neuralgia was not due to a service incident, 
but instead to an intercurrent cause.  

Accordingly, as the preponderance of the evidence is against 
the claim, service connection for a right leg disorder is 
denied.  

As to the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter VCAA), by virtue of the rating decision, a 
statement of the case, and supplemental statement of the case 
issued during the pendency of this appeal, as well as the 
information provided in the Board's April 2001 remand, the 
veteran was given notice of the information and medical 
evidence necessary to substantiate his claims.  

The Board notes that the veteran's claim was initially denied 
on the basis that it was not well grounded; however, he was 
provided with the additional requisite information and 
evidence in the June 2002 Supplemental Statement of the Case.  
He also was afforded an opportunity to submit additional 
evidence in connection with the recent Remand by the Board.  

Thus, the Board finds that no prejudice results to the 
veteran from the Board's adjudication of this issue on the 
merits, and that no further action on this question is 
necessary.  

Moreover, all evidence relevant to the claims identified by 
the veteran has been obtained and associated with the claims 
file.  The veteran's service medical records are on file and 
appear to be intact, and the RO has obtained the veteran's VA 
treatment records and his private records.  

The RO has afforded him with VA examinations in order to 
determine the nature and likely etiology of the claimed low 
back and right leg disorders.  

Thus, under the circumstances, the VA has satisfied its duty 
to notify and assist the veteran in this case and no further 
assistance to the veteran is required.  38 U.S.C.A. §§ 5103, 
5103A.  




ORDER

Entitlement to service connection for a low back disorder is 
denied.  

Entitlement to service connection for a right leg disorder is 
denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

